Title: From James Madison to Louis-Marie Turreau, 15 March 1806 (Abstract)
From: Madison, James
To: Turreau de Garambouville, Louis-Marie


                    § To Louis-Marie Turreau. 15 March 1806. Received Turreau’s letter of 14 Mar. regarding the concern initially expressed in his letter of 11 Feb. on the subject of the ship Leander and in which he requested details, complaining of the reserve maintained by the U.S. government.
                    Assured Turreau by letters of 10 and 12 Feb. that measures had been taken on first notice of this expedition, measures which will continue in an effort to judge and punish the guilty within reach of the law. Believed that such assurances would have been satisfactory, at least until such time as the result of these measures permitted disclosure.
                    To prove the president’s disposition toward offering an example of this frankness in all circumstances, a disposition in which Turreau kindly shows his well-founded trust, JM is charged with informing him that three persons, one being a customs officer in New York, had been arrested and publicly interrogated before their trial, which should take place the first of next month. This investigation revealed that the Leander, armed with 18 cannons, had been fitted out to carry Miranda to Caracas. On board were a certain number of rifle barrels, gunpowder, and other munitions of war. Besides its crew of seamen were 30 passengers believed to have been recruited for whatever hostile service on land was requested of them.
                    If it is legally proved that the individuals under arrest or any others were guilty of such a criminal violation of the laws of peace and U.S. statutes, they will receive

due punishment for the offense. The customs officer has already been dismissed from his duties, having confessed to taking an active part in the affair with no defense other than the aggravating fact that he had yielded to Miranda’s false and self-interested pretenses of having the government’s secret sanction. This measure was taken as soon as a successor could be appointed.
                    Turreau’s candor will have anticipated the reflection that a government’s responsibility for any incident must be inspired by its intrinsic character, not by remote and improbable consequences and still less by consequences that various and broader causes can explain, and that it would be most unjust to render a government responsible for circumstances of which it was neither aware nor suspicious at the time, circumstances that a subsequent investigation alone could uncover. Such a hostile expedition in a U.S. port was certainly never suspected. Judging from Miranda’s arrival, his activities, and the plans of which he has been suspected for a long time, it was not unlikely that he could have attempted to export certain articles comprised on the list of war contraband. But the laws in force were as far-reaching as possible to prevent such an attempt.
                    JM does not doubt that his account of the affair provides satisfactory proof to Turreau that the U.S. government, far from neglecting necessary measures and communications on this occasion, has proceeded on the contrary with the utmost good faith and maintains its territorial jurisdiction with a strictness that is more commendable than common among nations.
                